Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/20 has been entered. Claims 5, 6, 11, 12 are cancelled.  Claims 1-4, 7-10 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu et al. (2015/0295997A1), in view of KIM et al. 2016/0364710 A1), in further view of Stotz (2008/0301340 A1)
Re-claim 1, Takasu et al. teach -a method for configuring a POS system, which uses several peripheral devices to complete a transaction, comprising the steps of:
-before starting a transaction on the first POS device, requesting at least one peripheral device from the device of the several peripheral devices from the server to assign the at least one peripheral device to the first POS device;  (see e.g. paragraph 0095-a request to use the barcode scanner 12 is received from the first tablet terminal 101 in step SD1.)
-once the request is granted, starting the transaction with the first POS device and informing the device server about the start of the transaction for blocking access to the at least one peripheral device for a second POS device; and (see e.g. paragraph 0092- As described further below, when either one of the first tablet terminal 101 and the second tablet terminal 102 is using one device DV, this embodiment of the invention is configured to maintain a state in which that one device DV is used exclusively by that one terminal and that one device DV cannot be used by another terminal.)
The examiner notes that the fact that the device is used exclusively by one terminal after a request is equivalent to locking access to that device/peripheral after granting a request for that device.
-when a request for the at least one peripheral device from the second POS device is received by the device server, it is checked if a transaction is pending for the at least one peripheral device and where a transaction is pending, the request is automatically declined, and if no transaction is pending the at least one peripheral device is reassigned to the second POS device (see e.g. paragraphs 0092, 0097, 0100, 0096 -
--if in step SD4 it is determined that the device DV requested for use in step SD1 is being used by a terminal other than the terminal that requested use (step SD4 returns YES), the device management unit 20d reports to the terminal that requested use that the device DV requested for use is being used according to a specific protocol (step SD9), and prohibits use of the device DV by that terminal (step SD10). More specifically, the request for use of the device by the terminal that requested use is not accepted.
--If the result of the decision in step SD3 is that the device DV requested for use in step SD1 is not being used by a terminal other than the terminal that requested use (step SD4 returns NO), the device management unit 20d writes information identifying the terminal that requested use of the device DV in step SD1 to the used-by terminal field F3 of the corresponding record in the device relations configuration file 25a (step SD5).
where the at least one peripheral device is physically connected to the first POS device (see e.g. fig. 1)
Takasu et al. do not explicitly teach the following limitation.  
However, Kim et al. teach a method for configuring a POS system, which uses a device server at which the peripheral devices are registered and logically connectable to a first POS device (see e.g. paragraphs 0134-0141, 0148 -- the identification information may be allocation information that the POS peripherals controlling device 100 allocates to each of the POS peripherals 300. For example, the POS peripherals controlling device 100 may arbitrarily allocate the identification information `XXX` to the first POS peripheral and the identification information `YYY` to the second POS peripheral.)
where the device service is running that controls the communication to the device server and to the at least one peripheral device and supports assignment of the device server (see e.g. paragraphs 0065- 0067);
Kim et al. anticipate a method -where the device service tunnels the communication between the at least one device server and the at least one peripheral device, such that the first POS device does not directly communicate with the connected at least one peripheral device but with the device service and the device server; in at least paragraphs 0076, 0083.
Therefore, it would have been obvious to a person of ordinary skill, in the art, before the effective filing date of the invention, to modify Takasu et al., and include the steps above, as taught by KIM et al., in order to provide a controlling method for easy controlling of POS peripherals (see e.g. paragraph 00009).
Takasu et al., in view of Kim et al., do not explicitly teach the following limitation.  
However, Stotz teaches --where the several peripheral devices are transparently presented to the first POS device and the second POS device, (see e.g. paragraphs 0017, 0048- Both implementations named above allow the transparent representation of a peripheral device connected remotely via the network in an operating system of a virtual machine or in some other program running in the virtual machine. For the program, the peripheral device connected via the network is no different from a peripheral device connected locally, which is why no compatibility problems appear. The controller takes over the allocation of a peripheral device into one of the virtual machines and the partitioning relative to other virtual machines in the same way as hardware resources provided locally. 
0048] The number of only two virtual machines 4 is here merely an example and not to be understood as a restriction. Virtual machine systems with a plurality of virtual machines 4 and a corresponding number of peripheral devices 9 connected via the network 8 are conceivable.  Regarding the limitation: “ whereby it is not visible to which of the first POS device and the second POS device the several peripheral devices are connected.” , it is interpreted as intended result.  In addition, ‘whereby’ limitations are considered optional (see MPEP 2111.04)).
Therefore, it would have been obvious to a person of ordinary skill, in the art, before the effective filing date of the invention, to modify Takasu et al., in view of KIM et al.,  and include the steps above, as taught by Stotz for security reasons (see e.g. paragraph 0070).
Re-claim 4, Takasu et al. teach a method where the at least one peripheral device is one of a POS printer, a line display, a scale, a fiscal printer, a scanner, and a cash drawer (see e.g. paragraphs 0034, 0035).
See also Kim et al. (at least paragraph 0066).

Claim 7 recites similar limitations as claim 1 and is rejected under the same arts and rationale.
Claim 10 recites similar limitations as claim 4 and is rejected under the same arts and rationale.

Claims 1, 4, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu et al. (2015/0295997A1), in view of KIM et al. 2016/0364710 A1), in further view of Love (2008/0144075 A1)
Re-claim 1, Takasu et al., in view of KIM et al. teach the limitations as stated above.
Takasu et al., in view of Kim et al., do not explicitly teach the following limitation.  
However, Love teaches --where the several peripheral devices are transparently presented to the first POS device and the second POS device, (see e.g. claim 13, paragraphs 0015, 0028, 0031. The data processing system of claim 11, wherein the request is received from a point of sale device in communication with the printer and wherein the secure network tunnel is transparent to the point of sale device.  
[0015]The illustrative embodiments provide for enabling a point of sale printer to create and use secure network tunnels in order to authenticate and encrypt network traffic between a point of sale system or kiosk and a network server in a manner transparent to the point of sale system. [0031]- The point of sale printer establishes a secure network tunnel to the network server using secure network firmware, such as secure network firmware 416 of FIG. 4 (step 504). Once the connection is established, the point of sale printer, using the secure network firmware, encrypts the data included in the connection request and sends the encrypted data to the network server using an un-trusted network connection, such as un-trusted network connection 410 of FIG. 4 (step 506). The point of sale printer confirms that the data is sent correctly by receiving an acknowledgement of data receipt from the network server (step 508). Next, a determination is made as to whether an acknowledgement has been received from the network server (step 510).  Regarding the limitation: “ whereby it is not visible to which of the first POS device and the second POS device the several peripheral devices are connected.” , it is interpreted as intended result.  In addition, ‘whereby’ limitations are considered optional (see MPEP 2111.04)).
Therefore, it would have been obvious to a person of ordinary skill, in the art, before the effective filing date of the invention, to modify Takasu et al., in view of KIM et al.,  and include the steps above, as taught by Love for providing secure network tunnel for point of sale devices (see e.g. paragraph 0028).

Claims 2-3, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu et al. (2015/0295997A1), in view of KIM et al. (2016/0364710 A1), [in further view of Stotz (2008/0301340 A1), or Love), in view of Watanabe ( 8,711,403 B2).
Re-claims 2, 3, Takasu et al., in view of KIM et al., in view of Stotz (or Love), do not teach the following limitations.
However, Watanabe teaches a method where when no transaction is pending and the at least one peripheral device is assigned to the first POS device and when the second POS device is requesting the at least one peripheral device the device server sends a confirmation message to the first POS device to which the at least one peripheral device is assigned requesting a confirmation to release the at least one peripheral device, and requesting a response of a user of the first POS device (see e.g. col. 2, lines 31-44).
The Examiner interprets Watanabe’s teaching of sending null data or other dummy data to cancel the wait state as not receiving a confirmation message after waiting for such message and taking action to release the printer. 
A method where when no response to the confirmation message is sent from the first POS device for a predetermined time interval the at least one peripheral device is removed from the first POS device and reassigned to the second POS device (see e.g. col. 7, lines4-20).
	Therefore, it would have been obvious to a person of ordinary skill, in the art, before the effective filing date of the invention, to modify Takasu et al., in view of Kim et al., in view of Stotz (or Love), and include the step of removing and reassigning the peripheral device so that other applications can use the peripheral device (see e.g. col. 3, lines 37-44).

Claim 8 recites similar limitations as claim 2 and is rejected under the same arts and rationale.
Claim 9 recites similar limitations as claim 3 and is rejected under the same arts and rationale.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new reference Stotz teaches the transparent representation of a peripheral device connected remotely via the network in an operating system of a virtual machine or in some other program running in the virtual machine with the same intended result of the invisibility of the connection between the POS devices and the peripheral devices. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajan et al. (US-20120182939-A1) -Method for communicating data from electronic medical and fitness device.
Kleinman et al. (US20070276763) -Point-of-service (POS) and POS application compatibility.
Kobres et al. (2014/0281527 A1) – Learning a new peripheral using a security provisioning manifest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

March 24, 2021